Citation Nr: 1327363	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied the Veteran's claim.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In December 2012, the Board remanded the claim to the agency of original jurisdiction ("AOJ") for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the AMC issued the Veteran a Supplemental Statement of the Case (SSOC) and offered him a period of 30 days within which to submit additional evidence in support of his claim. The Veteran timely responded with additional evidence to include photographs of his skin condition.  This evidence must be reviewed by the AMC on remand.

In December 2012, the Board requested that a VA examiner reconcile the private opinions on file which were suggestive of a relationship between the Veteran's skin disability and service.  An examination was rendered in March 2013 which was mostly but not entirely responsive to the Board's directives.  Thus, a supplemental opinion is required. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Please return the claims file to the March 2013 VA examiner (or other suitable examiner) for a supplemental opinion.  A copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder, diagnosed as basal cell carcinoma had its clinical onset during active service, within one year of service, or is related to any in-service disease, event, or injury, to include chemical exposure in service and/or excessive sun exposure in service. The examiner should also reconcile any opinion given with the opinions provided by the Veteran's private dermatologist regarding the possible link between both DDT and excessive sun exposure in service and his currently diagnosed basal cell carcinoma.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

3. Finally, readjudicate the claim on appeal and consider all evidence on file to include all submissions since the June 2013 SSOC.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



